         Case 1:16-cv-04480-JMF Document 56 Filed 05/21/20 Page 1 of 2




                                                    May 20, 2020



VIA ECF
The Hon. Jesse M. Furman
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

   Re:     The Export-Import Bank of the Republic of China v. Republic of the Congo
           Case No. 16-civ-4480 (JMF)

Dear Judge Furman:

We represent the Export Import Bank of the Republic of China (“Ex-Im Bank”), judgment
creditor in this matter.

On March 27, 2020, Ex-Im Bank filed its “Second Renewed Motion for Sanctions” (the
“Motion”; ECF 49). There, we detailed the lengthy history of on-again, off-again discussions
with various DRC officials, none of which had resulted in a specific offer to resolve the case.

On April 16, 2020, we informed this Court by letter (ECF 52) that we had just been contacted by
Ms. Benita Kindongo, a French lawyer in the firm Hannoun & Beniking representing the DRC.
She had requested a 30-day extension of the deadline for the DRC to respond to the Motion, and
we advised the Court that we had no opposition to the 30-day extension. On April 17, this Court
ruled, granting one nunc pro tunc extension for the DRC to respond by May 18, 2020.

The DRC still has not appeared in this action. However, we have been in periodic
communication during this past month by email and telephone with Ms. Kindongo. On
Saturday, May 16, 2020, we received a communication from Ms. Kindongo with two settlement
proposals. These are the first specific DRC settlement proposals that we have received during
these years of sporadic communication, and are a significant beginning to discussions between
the parties. We have also received an affirmation from the Government of the DRC that Ms.
Kindongo is indeed appointed to represent the Government in this dispute.

The DRC has requested, through Ms. Kindongo, that Ex-Im Bank "drop" the Motion for
sanctions while the settlement negotiations are pending. After consultation with Ex-Im Bank, we
can advise that we are willing to withdraw the Motion without prejudice to its renewal, if that
would be acceptable to the Court.

We understand that the Motion already has a history of "fits and starts", but the new DRC
government does seem to be intent on entering into serious discussions. We believe that it would
be of assistance to those discussions for the Motion to be withdrawn, without prejudice to its
renewal. We hope that is acceptable to the Court.
Case 1:16-cv-04480-JMF Document 56 Filed 05/21/20 Page 2 of 2
